DETAILED ACTION
This office action is in response to the application filed December 22, 2020 in which claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:  The sentence on page 7, lines 16-19 is believed to contain typographical error(s).  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 52, 54, 56, 58, 60, 62 (see at least page 6, lines 10-12, 15, and 16 and page 7, line 19 of the Specification).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a garment hanger comprising a body, the body including a suspension portion and a garment support portion.  Claim 1 then recites the limitation “a display condition in which said suspension portion and said body portion are substantially fixed relative to one another.”  This limitation renders the claim indefinite because (1) it is unclear whether the limitations “the body” and “the body portion” refer to separate structures or whether they are the result of drafting errors, and (2) assuming the “the body” and “the body portion” are referring to the same structure, it would be impossible for the suspension portion to be fixed relative to the body/body portion because the suspension portion comprises a part of the body/body portion.  For purposes of examination, this limitation will be interpreted as reciting “a display condition in which said suspension portion and said garment support portion are substantially fixed relative to one another.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,837,074 Rude et al. in view of US Pub No. 2007/0062984 Louw.
To claim 1, Rude discloses a garment hanger (100) (see Figures 1-7B; col. 4, line 23 – col. 7, line 14) comprising:
a body (10,20) including,
	a suspension portion (10) for suspending the hanger from a rail,
	a garment support portion (20) for supporting a garment thereon,
	a connecting portion connecting (12,40) said suspension and garment support portions and including a first connection portion (40) connected to said suspension portion (see especially Figure 5), a second connection portion (12) connected to said garment support portion (see especially Figures 7A-7B) and a hinge connected therebetween allowing said suspension portion to fold towards said garment support portion (see especially Figures 1-2).
Rude does not expressly disclose a size marker for attachment to said connecting portion, wherein said size marker is movable selectively allowing the hanger to be changed from a transportation condition in which said hinge can move to a display condition in which said suspension portion and said garment support portion are substantially fixed relative to one another.
However, Louw teaches a size marker (10) for use with a garment hanger (see all Figures; paras. 0032-0062).
Rude and Louw teach analogous inventions in the field of garment hangers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment hanger of Rude to include a size marker as taught by Louw because Louw teaches that size markers are known in the art and beneficial for allowing customers and staff to view sizing information of a garment (paras. 0003, 0006).
As such, when in combination, Rude coupled with Louw teach a garment hanger comprising a size marker for attachment to said connecting portion, wherein said size marker is movable selectively allowing the hanger to be changed from a transportation condition in which said hinge can move to a display condition in which said suspension portion and said garment suspension portion are substantially fixed relative to one another (Rude teaches garment hanger 100 with suspension portion 10 that folds downward toward garment support portion 20 and Louw teaches size marker 10 that when attached to connecting portion 12,40 of Rude would prevent suspension portion 10 of Rude from moving; see Figures 1-7B of Rude and all Figures of Louw).

To claim 2, the modified invention of Rude (i.e. Rude in view of Louw, as detailed above) further teaches a garment hanger wherein in said transportation condition said size marker is engaged only with one of said first and second connection portions and in said display condition said size marker is engaged with both said first and second connection portions (to achieve the transportation condition, size marker 10 of Louw would be moved upwards on suspension portion 10 of Rude away from second connection portion 40 in which case suspension portion 10 of Rude would be able to move and size marker 10 of Louw would be considered to remain engaged only with first connection portion 12 of Rude and not second connection portion 40 of Rude, whereas to achieve the display condition, size marker 10 of Louw would be placed over both first connection portion 12 and second connection portion 40 thereby engaging with both first connection portion 12 and second connection portion 40 of Rude, and preventing from suspension portion 10 of Rude from moving).

To claim 3, the modified invention of Rude (i.e. Rude in view of Louw, as detailed above) further teaches a garment hanger wherein in said transportation condition said size marker is not engaged with said body and in said display condition said size marker is engaged with both said first and second connection portions (to achieve the transportation condition, size marker 10 of Louw would be moved upwards on suspension portion 10 of Rude away from second connection portion 40 in which case suspension portion 10 of Rude would be able to move and size marker 10 of Louw would be considered to remain engaged only with first connection portion 12 of Rude and not second connection portion 40 of Rude, whereas to achieve the display condition, size marker 10 of Louw would be placed over both first connection portion 12 and second connection portion 40 thereby engaging with both first connection portion 12 and second connection portion 40 of Rude, and preventing from suspension portion 10 of Rude from moving).

To claim 5, the modified invention of Rude (i.e. Rude in view of Louw, as detailed above) further teaches a garment hanger wherein the body is a single component (see Figures 1-7B of Rude and all Figures of Louw; inasmuch as currently claimed, in a fully assembled configuration wherein size marker 10 is engaged with first connection portion 12 and second connection portion 40 of garment hanger 100 of Rude, the garment hanger can properly be considered a single component; to the limitation that the garment hanger is “moulded,” Examiner respectfully notes that claim 5 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps; see MPEP 2113).

To claim 6, the modified invention of Rude (i.e. Rude in view of Louw, as detailed above) further teaches a garment hanger wherein said size marker has a uniform cross-section (see Figures 1-5 of Louw).

Allowable Subject Matter
Examiner notes that although claims 4 and 7 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103, claims 4 and 7 remain subject to the rejection under 35 USC 112(b), above.  Examiner further respectfully notes that any future amendments which broaden the scope of claims 1, 4, or 7, may result in prior art-based rejections of claims 4 and/or 7 under 35 USC 102 and/or 35 USC 103 in future office action(s).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not include garment hangers comprising a size marker for attachment to a connecting portion, wherein said size marker is movable selectively allowing the hanger to be changed from a transportation condition in which a hinge can move to a display condition in which a suspension portion and a garment suspension portion are substantially fixed relative to one another, wherein said hinge comprises a living hinge or said hinge is a double hinge, as the claims are interpreted by Examiner as reciting.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732